        Case 1:18-cr-00206-DAD Document 25 Filed 02/08/21 Page 1 of 1


 1   ALEKXIA TORRES STALLINGS
     Alekxia Torres Stallings SBN 296418
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: lextorres@lawtorres.com
 5
     Attorney for:
 6   PABLO JOSE MARIN
 7
                                        UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    UNITED STATES OF AMERICA,                           Case No. 1:18-cr-00206-DAD

12                         Plaintiff,

13             v.                                         ORDER FOR CONDITIONS OF RELEASE

14    PABLO JOSE MARIN,

15                         Defendants.

16

17   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, MAGISTRATE JUDGE

18   SHEILA K. OBERTO AND KAREN ESCOBAR, ASSISTANT UNITED STATES

19   ATTORNEY:

20            THE COURT ORDERS the defendant, PABLO JOSE MARIN, to remain out of custody

21   on his own recognizances with the added travel restriction:

22            Travel restrictions to include travel to the Eastern District of California for in Court

23   appearances ONLY when Court resumes in Court appearances. Prior to that time, travel is

24   restricted to the Northern District of California.

25   IT IS SO ORDERED.
26
27
     Dated:     February 8, 2021                                     /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
28
                                                          1
